Citation Nr: 0419979	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-operative residuals of anterior cruciate ligament injury 
of the right knee, to include an effective date earlier than 
April 26, 2000 for the award of service connection.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1978 to July 1978 
and from March 1987 to December 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO that granted 
service connection and assigned a 10 percent evaluation for 
postoperative anterior cruciate ligament injury of the right 
knee, effective on April 26, 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  



REMAND

As noted previously, the veteran seeks a higher initial 
rating for his service-connected right knee disability, to 
include entitlement to an earlier effective date for the 
award of service connection.  

After several hearing requests, the veteran and was scheduled 
to appear before the Board in June 2004 for a hearing.  
However, in a letter dated in May 2004, the veteran cancelled 
his hearing because of his inability to travel to Washington, 
DC.  

In another letter dated in June 2004, the veteran's 
accredited representative indicated that, as a state agency, 
it could not provide the veteran with direct representation 
to the Board in a hearing unless the veteran requested a 
video-conference or Travel Board hearing at the RO.  

Unsuccessful attempts to obtain a new power of attorney 
resulted in the representative's cancellation of the 
veteran's scheduled hearing.  A videoconference hearing from 
the RO was requested; however, none has since been scheduled.  

The RO should clarify whether the veteran still desires a 
hearing and should specifically mention the option of a 
videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and inquire 
whether he still wants a hearing (i.e., a 
hearing or videoconference hearing before 
a Veterans Law Judge at the RO, a hearing 
before a hearing officer at the RO,), and 
take appropriate action based on the 
response received.  Any response received 
should be associated with claims folder 
and should be addressed to the extent 
possible, to include any further 
development, before the claims folder is 
returned to the Board after any indicated 
development and adjudication.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




